 INDIANAPOLIS GLOVE CO., INC.IndianapolisGloveCompany,Inc.andAmalgamated ClothingWorkers of America,AFL-CIO.Case 8-CA-4474September 20, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWNAND ZAGORIAOn June 8, 1967, Trial Examiner Lowell M.Goerlich issued his Decision in this proceeding,finding that Respondent had engaged in and was en-gaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the at-tachedTrialExaminer'sDecision.Thereafter,Respondent filed exceptions to the Trial Ex-aminer's Decision and a supporting brief, and theCharging Party filed an answering brief to those ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as modified below. IORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that Respondent, Indianapolis Glove Com-pany, Inc., Coshocton, Ohio, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified:1.Delete paragraphs 2(b) and (c) of the Trial Ex-aminer's Recommended Order, the paragraphs sub-sequent thereto being consecutively relettered.2.Delete from paragraph 2(d) of the Trial Ex-aminer'sRecommended Order that part thereofwhich reads "to be furnished" and substitutetherefor "on forms provided ...."3.Delete from the fourth indented paragraph ofthe Notice attached to the Trial Examiner's Deci-sion the last sentence, which begins "However,such benefits . . . . "iThe Trial Examiner properly ruledthatRespondent couldnotrelitigatematters pertaining to the representation proceeding See, e g ,479Carolina Natural Gas Coipoianon,157 NLRB 647 The Board had al-ready issued its Decision and Certification of Representative, and onJanuary 16, 1967, issued an Order denying Respondent's motion forreconsiderationThe Trial Examiner's Decision also grants the GeneralCounsel's motion for summary judgment, to which Respondent exceptsWe find no merit in the exception At the hearing, the General Counselamended the complaint by deleting paragraph 9(A), which had been de-nied by Respondent Respondent stipulated to the remaining facts as al-leged by the General Counsel and reaffirmed its answer to the pleadingsNo triable issue to be resolved by the taking of evidence remained, hencethe Trial Examiner acted properly in granting the motion for summaryjudgment SeeZanes Ewalt Warehouse, Inc,158 NLRB 708We do not adopt the Trial Examiner's recommended remedy and orderwith respect to the payment by Respondent of sums of money to each em-ployee In the circumstances of this case, we find it sufficient, in order toeffectuate the policies of the Act, that Respondent be ordered to cease anddesist from refusing to bargain and from making unilateral changes inwages or working conditions, and that it be ordered to bargain, uponrequest, with respect theretoTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe Representation ProceedingsLOWELL GOERLICH, Trial Examiner.Pursuant to astipulation for certification upon consent election ap-proved by the Regional Director for Region 8 on July 25,1966, an election was conducted on August 4, 1966,among the employees of the Employer in the followingdescribed unit:All production and maintenance employees of theEmployer at its Coshocton,Ohio, establishment, ex-cluding all office clerical employees,professionalemployees, guards and supervisors as defined in theact.The parties were furnished a tally of ballots whichshowed that of approximately 158 eligible voters, 154cast ballots,of which 73 were for the Petitioner and 68against the Petitioner.There was I void ballot and 12challenged ballots. The challenged ballots were sufficientin number to affect the results of the election.No objec-tions to the conduct of the election or to conduct affectingthe results of the election were filed.Thereafter,the Re-gionalDirector considered the challenges and recom-mended"that the challenges to the ballots of Turner, Ap-pis,Riffil,Worthington,Askrens, Chaney,Miller andHothem be sustained; that the challenge to the ballot ofAgnes Bechtol be overruled but that her ballot not beopened and counted;and that no determination be madeas to the challenges to the ballots of Berlean,Courtrightand Royer"The Regional Director further stated,"Sincethe Tally ofBallots shows that the Petitioner has receiveda majority of the valid votes cast, I further recommendthata Certificationof Representatives issue." Thereafteron December 19, 1966, the NationalLaborRelationsBoard issued a Decision and Certification of Representa-tive overruling the Employer's exceptions to the RegionalDirector's report"requesting that 6 of the 8 sustainedchallenges be overruled and that the challenges dot ruledupon by the Regional Director also be overruled." TheBoard adopted the Regional Director's recommendationsand certified that"Amalgamated Clothing Workers ofAmerica,AFL-CIO,has been designated and selectedby a majority of the employees of Employer in the unitfound appropriate,as their representatives for the pur-poses of collective bargaining,and that, pursuant to Sec-tion 9(a) of the Act, the said labor organization is the ex-167 NLRB No. 61 480DECISIONSOF NATIONALLABOR RELATIONS BOARDclusive representative of all the employees of such unitfor the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other con-ditions of employment."i The Board, in a footnote, stated"The Employer's exceptions, in our opinion, raise nomaterial or substantial issues of fact or law which wouldwarrant reversal of the Regional Director's findings andrecommendations."The Complaint CaseOn January 23, 1967, the Union filed the unfair laborpractice charge involved in the instant case in which it isalleged that since the certification the Respondent hadrefused to bargain with the Union.On February 10, 1967, the General Counsel by the Re-gionalDirector for Region 8 issued a complaint allegingthat the Respondent had committed unfair labor practicesin violation of Section 8(a)(1) and (5) of the NationalLabor Relations Act, as amended, herein referred to astheAct, by refusing to bargain with the Union uponrequest.The complaint also alleged that on or aboutDecember 8, 1966, the Respondent informed its em-ployees that effective January 3, 1967, they wouldreceive a wage increase and increased weekly incentivebonus benefits, and that on or about January 3, 1967,Respondent unilaterally changed existing wage rates anditsweekly incentive bonus benefits without notificationto or consultation with the Union.The Respondent filed a timely answer in which it de-nied that it had violated Section 8(a)(1) and (5) of the Act.In its answer Respondent admitted that the Union wascertifiedby the Board on December 19, 1966, but"because of the Board's disposition of challenges to elec-tion ballots," the Respondent denied that the certificationwas valid.The matter was heard on Apnl 17, 1967, at Coshocton,Ohio. At the hearing each party was afforded full oppor-tunity to be heard, to call, examine and cross-examinewitnesses, to argue orally upon the record, to submitproposed findings of fact and conclusions of law, and tofile briefs.All briefs have been reviewed and consideredby the Trial Examiner.At the hearing the Respondent in support of its defen-ses proffered testimony of Duell McCarty whose entireproffered testimony (the Respondent admitted) related tothe above referred to representation case of which theonly newly discovered or unavailable evidence wasrepresentedby the Respondent to be as follows"Kathryn Miller received gross wages from the Respond-ent for work performed during the calendar year 1966,in the amount of $1,821.72."2The Respondent also proffered the testimony of MaryBerlean,Laura Courtright, and Florence Royer whose' In the Board's Decisionit is related"The parties stipulated, and wefind, that all productionand maintenanceemployees of the Employer at itsCoshocton, Ohio, establishment, excluding all office clerical employees,professional employees, guards and supervisors as defined in the Act,constitute a unit appropriate for purposes of collective bargaining withinthe meaningof Section 9(b) of the ActaCounsel for theRespondent statedThe only item that I can think of that would relate to the statementthatKathryn Miller received gross wages from the Respondent forwork performedduring the calendaryear 1966, in the amount of$1,821 721do not believeat the timethat the briefs and motions were sub-mitted tothe RegionalDirector and the Board that this informationwas available because, the calendar year 1966 had not been complete,proffered testimony also referred to the representationcase and which testimony(the Respondent admitted) wasneither newly discovered nor unavailable at the time therepresentation case was considered by the Board.The parties stipulated that.... on January 3rd, 1967, the Respondent Employerincreased the hourly rate for employees at itsCoshocton,Ohio, plant from$1.25 per hour to $1.40per hour.And, increased other hourly wage rates inabout the same percentage.Further, that on the same date, Respondent in-creased its piece work rate by an average of 10-1/4%,ranging from a minimum of 1 1% to a maximum of22.1%.All of the foregoing wage rate increases wereplaced into effect without notification to or, consulta-tion with the Union,the Charging Party here.No other evidence was offered by the parties.The Trial Examiner considered the proffered testimonyto be immaterial and rejected the proffer although he al-lowed the proffered testimony to stand in the record asthe Respondent's proffer.At the close of all evidence adduced the General Coun-selmoved to transfer the case directly to the Board"without the Trial Examiner's Decision"which motionwas opposed by the Respondent and is hereby denied.;The General Counsel also moved for a summaryjudgment.Since there is no genuine issue as to anymaterial fact before the Trial Examiner and the GeneralCounsel is entitled to a finding in his favor as a matter oflaw, for the reasons hereinafter stated,the Trial Examinergrants theGeneralCounsel'smotion for summaryjudgment SeeRed-More Corporation d/b/a Disco Fair,164 NLRB 638.Upon the entire record4 in this case, the Trial Examinermakes the following:FINDINGS OF FACT AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTThe Respondent is now, and has been at all timesmaterial herein, a corporation duly organized under andexisting by virtue of the laws of the State of Indiana, withits principal office located in Indianapolis, Indiana. At itsCoshocton, Ohio, plant, the only facility of Respondentinvolved herein, it is engaged in the manufacture, sale,and distribution of glovesAnnually, in the course andconduct of its business operations in Coshocton, Ohio,Respondent ships finished products valued in excess of$50,000 directly to States of the United States other thanthe State of OhioThe Respondent admits and the Trial Examiner findsthat the Respondent is now, and has been at all timeshad not ended as yetTo my knowledge, this the factual information contained in ouroffer except for that one point, would not be new or startling to theBoardThe Trial Examiner deems the proffered evidence as to Kathryn Millerimmaterial because the question before the Regional Director and theBoard was her status, based upon facts available, on the date of the elec-tioniThe Trial Examiner found no rule which, over the objection of a party,authorized the Trial Examiner to grant the motionJAfter the conclusion of the hearing the Respondent moved to correctthe transcript in certain particulars No opposition to the motion havingbeen received, the motion is granted and the record is corrected ac-cordingly INDIANAPOLIS GLOVE CO., INC.material herein,engaged in commerce within the meaningof Section 2(6) and(7) of the Act.11.THE LABOR ORGANIZATIONAmalgamatedClothingWorkersofAmerica,AFL-CIO,is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESFirst.The following employees of the Respondent con-stitute a unit appropriate for the purpose of collective bar-gaining within the meaning of Section 9(b) of the Act:5All productionand maintenanceemployees of theEmployer at its Coshocton, Ohio, establishment, ex-cluding all office clerical employees, professionalemployees, guards and supervisors as defined in theAct.Second:On or about August 4, 1966, a majority of theemployees of Respondent in the unit described above, bysecret-ballot election conducted under the supervision ofthe Regional Director of Region 8 of the National LaborRelations Board, designated or selected the Union astheir representative for the purpose of collective bargain-ingwith Respondent, and on December 19, 1966, theBoard certified the Union as the exclusive collective-bar-gaining representative of the employees in said unit.At all times since on or about August 4, 1966, and con-tinuingto date, the Union has been the representative forthe purposes of collective bargaining of the employees inthe unit described above and by virture of Section 9(a) ofthe Act, has been, and is now, the exclusive representa-tive of all the employees in the unit described above forthe purposes of collective bargaining with respect to ratesof pay, wages, hours of employment, and other terms andconditions of employmentCommencing on or about December 8, 1966, and con-tinuing to date, Respondent did refuse, and continues torefuse, to recognize and/or bargain collectively with theUnion as the exclusive collective-bargaining representa-tive of all employees in the above-described unit, in thaton or about December 8, 1966, Respondent, by lettersigned by its vice president, George Fisher, Jr., informedits employees that effective January 3, 1967, they wouldreceive a wage increase and increased weekly bonusbenefits, and on January 3, 1967, Respondent unilaterallychanged existing wage rates and its weekly incentivebonus benefits, without notification to or consultationwith the Union.Commencing on or about January 20, 1967, and con-tinuing to date, the Union has requested and is requestingRespondent to bargain collectively with respect to ratesof pay, wages, hours of employment, and other terms andconditions of employment, as the exclusive collective-bargaining representative of all the employees of Respond-ent in the unit described above.Commencing on or about January 20, 1967, andthereafter, the Respondent has refused and continues torefuse to recognize and/or bargain collectively with theUnion, or to meet, negotiate, and discuss with it matterswith respect to rates of pay, wages, hours of employment,and other terms and conditions of employment, not-withstanding that the Union was at the time dulydesignated and certified as the exclusive collective-bar-481gaining representative of the Respondent's employees insaid unit.-As an affirmative defense the Respondent raised thequestion of the validity of the Board'scertificationbecause of the Board's disposition of challenges to elec-tion ballots.However, the Respondent produced nonewly discovered evidence or any material evidencewhich was unavailable in the prior related representationcase."The Board and Courts have stated numerous timesthat in the absence of newly discovered or previouslyunavailable evidence,issues which were or could havebeen raised in a related representation proceeding maynot be relitigated in an unfair labor practice proceeding."Follett Corporation,et al.,164NLRB 378, and casescited in footnote 5. The same issues in reference to thechallenges to ballots were before the Board in therepresentation case and were decided by the Board. As itis apparent that the Respondent,as to this aspect of thecase, only seeks to relitigate in this unfair labor practiceproceeding matters already determined in the representa-tion case, the General Counsel is entitled to a finding inhis favor as a matter of law.Follett Corporation,supra.By refusing to recognize and bargain with the Union,the Respondent has refused to bargain collectively inviolation of Section 8(a)(5) of the Act, and has interferedwith, restrained,and coerced its employees in violation ofSection 8(a)(1) of the Act.In that there is no genuine issue of fact as to theRespondent's unilateral change of wage rates and incen-tive benefits without notification to or consultation withthe Union,the exclusive bargaining agent of the Respond-ent's employees,the General Counsel,as to this aspectof the case, also is entitled to a finding in his favor as amatter of law. The Respondent'sunilateralactionbreached its statutory obligation to bargain with theUnion and was in violation of Section 8(a)(5) of the Act.N L.R.B.v.Katz,369U.S. 736;JeffersonWire andCable Corp.,159 NLRB 1384.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerceV.THERECOMMENDED REMEDYHaving found that the Respondent has engaged in un-fair labor practices within the meaning of Section 8(a)(5)and (1) of the Act, the Trial Examiner recommends thatitcease and desist therefrom, and, upon request, bargaincollectively with the Union as the exclusive representa-tive of all employees in the appropriate unit and, if an un-derstanding is reached, embody such understanding in asigned agreement."The power to command affirmative action is remedial,not punitive, and is to be exercised in aid of the Board'sauthority to restrain violations and as ameans of remov-ing or avoiding the consequences of violation where those'The parties so stipulated and the Board so found in Case 8-RC-6363 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsequences are of a kind to thwart the purposes of theAct."Consolidated Edison Co. v. N.L.R.B.,305 U.S.197, 236. [Emphasis supplied.] Thus the consequencesof the unfair labor practices here committed are a per-tinent consideration in framing an appropriate affirmativeremedy.The natural and forseeable consequences" of theRespondent's refusal to recognize and bargain with theUnion was the deprivation of the fair fruits of collectivebargaining which would have enured to the Respondent'semployees except for the Respondent's misconduct.The natural and forseeable consequences of theRespondent Employer's unilateral wage increases was toreduce the Union's bargaining strength, undermine its ef-fectiveness as a bargaining agent, imperil its prestige anddemonstrate the futility of its employees' resort to collec-tive action.' These consequences are clearly of a kindwhich thwart the purposes of the Act.Nor is an employer excused from repairing the con-sequences of its unfair labor practice because of an er-roneous view of the law Cf.Old King Cole, Inc., 260F.2d 530, 531 (C A. 6). InInternational Union of Elec-trical,Radio and Machine Workers, Local 613,AFL-CIO v N L.R.B.,328 F.2d 723, 727 (C A. 3), theCourt opined:An employer who pursues a course of conductlater determined to be an unfair labor practice doesso at his peril ... it would be inequitable to requirethem [the employees] to absorb pay losses ascrib-able to the unfair labor practice of the CompanyHence it is inequitable to require employees to absorbpay losses caused by the unlawful dissipation of theUnion's bargaining strength and the loss of the Union'seffectiveness as a bargaining agent resulting from the em-ployer's unfair labor practices. It follows, therefore, thatthe economic advantage which enures to the employer byreason of its unfair labor practices under these circum-stances is in the nature of an unjust enrichment." An ap-propriate remedy contemplates that the employer shallnot retain the fruits of his unfair labor practices.BeaconPiece Dying and Finishing Co., Inc.,121NLRB 953,963. See alsoN.L R.B. v. Armco Drainage & MetalProducts, Inc.,220 F.2d 573 (C.A. 6).Piasecki AircraftCorporation v. N.L.R B.,280 F.2d 575, 591 (C.A. 3),cert. denied 364 U.S. 933 As was stated by Justice Har-lan in a concurring opinion inLocal 60, United Brother-hood of Carpenters v. N.L.R.B.,365 U.S. 651, 657.The primary purpose of the provision for otheraffirmative relief has been held to be to enable theBoard to take measures designed to recreate thecondition and relationship that would have been hadthere been no unfair labor practice.InJack G. Buncher d/b/a The Buncher Company,164NLRB 340, theBoard haslately said:ItisRespondent's violation of the Act whichrequires the Board to apply a remedy that in itsjudgment offers a reasonable basis for remedying theviolation foundInH. WElson BottlingCompany,155 NLRB 714,715, the Board said: "the Board must take measuresdesigned to recreate the conditions and relationships thatwould have been had there been no unfair labor practice ""To recreate the conditions and relationship that wouldhave been had there been no unfair labor practice" in theinstant case would mean that the status quo must berestored as of a date immediately preceding the timewhen the Respondent Employer first violated its duty tobargain with the Union.On that date had the RespondentEmployer assumed its obligation to bargain it is reason-able to believe that collective bargaining would have hada fair chance to succeed.Had this occurred,the probablefruits of such bargaining enuring to the employees wouldhave been the benefits gained by unions in like negotia-tions.Thus a bare order to bargain will only serve toacknowledge the formalities of the law while the Respond-ent Employer retains full possession of the fruits of itsviolation.Cf.Montgomery Ward & Co. v. N.L R B ,339F.2d 889, 894(C A. 6). TrialExaminer Owsley Vosewas cognizant of this result when, in a well-prepared andthought-out decision(Case 25-CA-2377, TXD-80-67,Ex-Cell-O Corporation),he recognized the inadequecy ofa bare order to bargain as a remedy in a case such as theinstant case which"involves simply a technical refusal tobargain in order to obtainCourtreview of the Board'sdetermination in its Decision on Review in the priorrepresentation case that the Respondent's Objection toConduct Affecting the Results of the Election werewithout merit,and that the Union should be certified asthe exclusive bargaining representative.in the ap-propriate unit."Hence Trial Examiner Vose recom-mended that each of the employer's employees be com-pensated "for the monetary value of the minimum addi-tionalbenefits, if any, including wages, which it isreasonable to conclude that the Union would have beenable to obtain through collective bargaining with theRespondent,for the period commencing with the date ofthe Respondent's formal refusal to bargain collectively,October 25, 1965, and continuing until paid." Like TrialExaminer Vose,and for the reasons stated by him, theTrialExaminer would have recommended the sameremedy in that it effectuates the purposes of the Act foritdeprives the wrongdoer of the fruits of his misconductand to some degree restores the Union'sbargainingpower lost by reason of the respondent employer's unfairlabor practices.But, here, the Employer has already uni-laterally granted employees by way of benefits that"which it is reasonable to conclude that the Union wouldhave been able to obtain through collective bargainingwith the Respondent."The Respondent has granted wage increases which ap-parently exceed that which unions during a like period6 "aman is held to intend the foreseeable consequences of hismisconduct"RadioOfficers' Union v N L R B,347 U S 17,45In a comparable case,May DepartmentStoresd/b/a Famous-BarrCompany v N L R B, 326 U S 376,385, the SupremeCourt saidBy going ahead with wage adjustments without negotiation with thebargaining agent,it took a step which justified the conclusion of theBoard as to the violation of §8(a)(I)Such unilateral action minimizesthe influence of organized bargaining It interferes with the right ofself-organization by emphasizing to the employees that there is nonecessity for a collective bargaining agent If successful in securingapproval for the proposed increase of wages, it might well, as theBoard points out, block the bargaining representative in securingfurther wage adjustments" InHerrmann v Gleason,126 F 2d 936, 940 (C A 6), the court saidA person is enriched if he has received a benefit, and when he hasbeen unjustly enriched at the expense of another, he is required tomake restitution INDIANAPOLIS GLOVE CO., INC.483have gained through collective bargaining."Itseemsdoubtful that the Respondent would have anticipatedTrial Examiner Vose's recommendations, however, it ap-pears highly probable that as far as wages are concerned,the employees have received, without the intervention ofa collective-bargaining agent, increases equal to any theemployees would have obtained through collective bar-gaining. The Employer's unilateral and unlawful grant ofwage increases was a potent demonstration of the use-lessness of the Union as a collective-bargaining agent andthe futility of selecting the Union as a bargainingrepresentative. By such a "message of futility" the Em-ployer interfered with employees' Section 7 rights.OrkinExterminating Company of Florida, Inc.,152 NLRB 83,93.The practicable result of the employer's voluntarygenerosity was to cause disaffection among union ad-herentsBy their selection of the Union as their bargainingagent the Respondent's employees sought to equate theirbargaining power with that of their Employer. "Unionwas essential to give laborers opportunity to deal onequality with their employer,"American Steel Foundriesv.Tri-City Central Trades Council,257 U.S. 184, 209.Recognition of this basic and accepted truth is found writ-ten in the Findings and Declaration of Policies(Title 29U.S.C. §151). iii Moreover, the unlawful use of devices tocause disaffection of union adherents flouts that Act'spurpose to encourage the "practice and procedure of col-lective bargaining."InRepublic Steel Corporation v. N.L.R.B.,311 U.S.7, 10, Chief Justice Hughes, speaking for the Court said:The remedial purposes of the Act are quite clear.It is aimed,as the Act says(§1) at encouraging thepractice and procedures of collective bargaining andat protecting the exercise by workers of full freedomof association, of self organization and of negotiatingthe terms and conditions of their employment asother mutual aid or protection through their freelychosen representative.The Respondent, by its unfair labor practice has vir-tually nullified the collective strength generated throughthe employees' choice of collective action. The Respond-ent by its misconduct has dissipated bargaining power ofthe collective-bargaining agent which the Act anticipateswill follow as a means of accommodating the "inequalityof bargaining power between employees who do not pos-sess full freedom of association or actual liberty of con-tract,and employers who are organized in the corporateor other forms of ownership associations" when theyselect an exclusive collective-bargaining agent.Withoutthe strength derived from employee support,a collective-bargaining agent's attempt to participate in collective bar-gaining is an exercise in futility, a condition which the em-ployer herein sought to effect.On the date the employees selected the Union as theirThe Respondent Employer increased hourly rates 15 cents per hour,or 12%, and piecework rates 10-1 /4%, ranging from a minimum of 1 I % toa maximum of22 1%n Accordingto preliminary estimates by the Bureauof Labor Statistics wage increases provided by major collective-bargain-ing contracts negotiated during the first quarter of 1967 indicate thatThe median first-year increase in first-quarter settlements came to5 0 percent or 14 5 cents an hourAmong settlements in manufacturing, the median first-year in-crease during the first quarter was 5 8 percent or 15 4 cents an hourwhile the median rise provided in non manufacturing agreementswas 5 0 percent or 14 5 centsbargaining agent, the Union, as did the Employer, pos-sessed a certain quantum of bargaining power.While anequilibrium of bargaining power may not have then ex-isted, the bargaining power of each placed on a balance orscales would have reflected the counterbargaining powerof each. Free collective bargaining anticipated that eachshould exercise that power unhampered by the unlawfulacts of the other. Such would have been the status quo;but by the Employer's grant of wage increases the statusquo was disturbed and bargaining power was weightedtoward the employer.The Act forbids that an employer or a collective-bar-gaining agent shall unlawfully disturb the status of bar-gaining power as it exists between them at any given time.For example, a Union may not resort to strike violence topush the pointer in its favor; nor may an employer grantunilateral wage increases for the same purpose. Here theEmployer pushed the pointer in its favor by unlawfullyresorting to unilateral action in derogation of the Union'scollective-bargaining rights. To gain the status quo, whichis the remedial objective of the Act, the pointer must berestored to the position it occupied on January 3, 1967,when the Employer effectuated its unlawful action. Aperfect remedy would tilt the balance to the same positionithung when it was weighted in the Employer's favor byits unfair labor practices. But to accomplish perfection isnot an easy thing. To strive toward perfection is the com-mand of every remedial hope Thus it seems fair andequitable in that the Employer has placed wage raises onone pan of the balance to depress the Union's bargainingpower that it now place equal wage raises on the otherpan of the balance to increase the Union's bargainingpower so that the "inequality of bargaining power" whichthe Act seeks to eradicate will be less marked and thestatutory objective thereby accommodated. While sucha remedial device may not recreate the identical condi-tions and relationships as they existed on January 3,1967, had the unfair labor practices not been committed,nevertheless such remedy will contribute to the restora-tion of the bargaining power lost by reason of the Respond-ent Employer's unfair labor practices.Thus, it is recommended that there accrue and becomepayable by the Respondent to each employee in the ap-propriate unit above described a sum of money equal tothatwhich he has received pursuant to the wage raisegranted by the Employer on January 3, 1967, commenc-ing on January3, 1967, andcontinuing until such time asthe Respondent Employer has complied with the recom-mended order herein,and shall include interest at the rateof 6 percent per annum,to be computed in the manner setforth inIsis Plumbing & Heating Co.,138 NLRB 716.Cf.Beverage-A ir Co.,164 NLRB 1127.In that a purpose of the Recommended Remedy is toremedy the individual worker's inequality of bargainingpower caused by the Employer's unfair labor practices,Wage increases during the entire life of the contract also averaged5 0 percent in the first quarterHowever, manufacturing agree-ments alone provided a life-of-contract gain of only 4 I percentLife-of-contract settlement in nonmanufacturingaveraged 5 0 per-cent(65 LRRM 59, May 22, 1967)in "The inequality of bargaining power between employees who do notpossess full freedom of association or actual liberty of contract,and em-ployers who are organized in the corporate or other forms of ownershipassociation substantially burdens and affects the flow of commerce, andtends to aggravate recurrent business depressions,by depressing wagerates and the purchasing power of wage earners in industry and bypreventing the stabilization of competitive wage rates and working condi-tions within and between industries "310-541 0 - 70 - 32 484DECISIONSOF NATIONALLABOR RELATIONS BOARDit is further recommended that the Union be allowed toutilize the compensation herein provided as an item fornegotitation.By its unfair labor practices the Respondent Employerdeprived its employees of the means of dealing with theirEmployer with a measure of equality, discouraged collec-tive bargaining and rendered impotent their resort to col-lective action. This was wrong for "... the avowed andinterrelated purposes of the Act are to encourage collec-tive bargaining and to remedy the individual worker's in-equality of bargaining power...."N.L.R.B. v. HearstPublications, inc.,322 U.S. 111, 126.CONCLUSIONS OF LAW1.The Respondentisanemployer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.All production and maintenance employees of theEmployer at its Coshocton, Ohio, establishment, exclud-ing all office clerical employees, professional employees,guards and supervisors as defined in the Act, constitutea unitappropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act.4.On August 4, 1966, and at all times thereafter, theUnion has been and is the exclusive representative of allemployees in the aforesaid appropriate unit for the pur-poses of collective bargaining within the meaning of Sec-tion 9(a) of the Act.5.On December 19, 1966, and at all times thereafter,the Union has been and is the certified and exclusiverepresentative of all employees in the aforesaid ap-propriate unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.6.By refusing on or about January 20, 1967, and at alltimes thereafter, to bargain collectively with the Union asthe exclusive bargaining representative of the employeesof Respondent in the appropriateunit,Respondent hasengaged inand is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.7.By unilaterally granting wage increases on January3, 1967, the Respondent violated Section 8(a)(5) and (1)of the Act.8.The aforesaid labor practices are unfair labor prac-tices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,itisrecommended that the Respondent,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with AmalgamatedClothing Workers of America,AFL-CIO,as the exclu-sive bargaining representative of its employees in the fol-lowing appropriate unit:All production and maintenance employees of the Em-ployer at its Coshocton,Ohio, establishment,excludingalloffice clerical employees,professional employees,guards and supervisors as defined in the Act.(b)Changing unilaterally working conditions of its em-ployees.(c)In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed to them by Section 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Upon request, bargain collectively with Amalga-mated Clothing Workers of America, AFL-CIO, as theexclusive representative of all the employees in the ap-propriate unit described above with respect to rates ofpay, wages, hours of employment, and other conditionsof employment including wage changes made on January3, 1967, and thereafter, if any, and, if an understanding isreached, embody such understanding in a signed agree-ment.(b)Comply fully with the recommendations set forthin the section of this Decision entitled "The Recom-mended Remedy" herein.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post at its Coshocton, Ohio, establishment, copiesof the attached notice marked "Appendix.",, Copies ofsaid notice, to be furnished by the Regional Director forRegion 8, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 8, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.12it In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "12 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,in writing, within 10 days from the date of this Order, what steps Respond-ent has taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our em-ployees that:WE WILL NOT refuse to bargain collectively withAmalgamatedClothingWorkersofAmerica,AFL-CIO,as the exclusive representative of theemployees in the bargaining unit described below.WE WILLNOT interfere with the efforts of Amalga-mated Clothing Workers of America,AFL-CIO, tonegotiate for, or represent as exclusive bargaining INDIANAPOLIS GLOVE CO., INC.485agent of,the employees in the bargaining unitdescribed below.WE WILL,upon request,bargain with the above-named Union as the exclusive bargaining representa-tiveof all the employees in the bargaining unitdescribed below,with respect to rates of pay,wages,hours of employment,and other conditions of em-ployment,and, if an understanding is reached, em-body such an understanding in a signed agreement.The bargaining unit is:All production and maintenance employees ofthe employer at its Coshocton,Ohio,establish-ment,excluding all office clerical employees,professional employees,guards and supervisorsas defined in the Act.WE WILL NOT unilaterally change the working con-ditions of our employees and WE WILL bargain col-lectively with the above-mentioned Union in respectto the changes which we made in wages and incen-tive bonuses on January 3, 1967.However, suchbenefits shall not be changed or altered,except uponthe affirmative decision of the affected employees asexpressed-throughtheircollective-bargainingrepresentative.WE WILL NOT in any like or related manner inter-fere with,restrain, or coerce our employees in the ex-ercise of the rights guaranteed to them by Section 7of the Act.DatedByINDIANAPOLISGLOVE COM-PANY, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board'sRegional Office,720 BulkleyBuilding,1501 Euclid Avenue,Cleveland,Ohio 44115,Telephone 621-4465,Extension 42.